DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tan et al (WO 2011/046515, April 2011, of record).
Tan et al disclose a method of administering siRNAs targeting cANGPTL4 in vivo (see
paragraph [0089]), such siRNAs can be from Table 2 on top of page 44, which are identical to instant SEQ ID NOs: 6 and 7. It is inherent that such administration will inhibit endothelial cell
paracellular permeability in the absence of evidence to the contrary. Such siRNA can be used
.

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
Concerning Tan et al reference Applicant argues that the reference does not teach minimization, reduction or inhibition of endothelial cell paracellular permeability. In response the reference teaches active step of the methods claimed, siRNA administration, therefore the result of such active step such as minimization, reduction or inhibition of endothelial cell paracellular permeability is going to happen in the absence of evidence to the contrary.
Further Applicant states that Tan et al reference has a common inventor with an instant application. In response this is not relevant, because the rejection is of 102(b) type, which cannot be overcome by Affidavit/Declaration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635